DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a miniaturized quantitative phase gradient microscope, the microscope comprising, among other essential features, a polarization sensitive and beam splitting first metasurface layer including a birefringent first metasurface lens; and a polarization sensitive second metasurface layer including birefringent second metasurface lenses; wherein: the first metasurface layer splits the light into plural split light beams travelling in separate directions towards corresponding second birefringent metasurface lenses, and the second metasurface layer receives the split light beams at the corresponding second birefringent metasurface lenses, in combination with the rest of the limitations of the above claim.
As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metasurface-based method of generating a quantitative phase gradient image of an object, the method comprising, among other essential steps, by a first set of one or more metasurfaces, receiving a light beam from an object; by the first set of one or more metasurfaces, spatially splitting the light beam into plural separate split light beams, each separate split light beam including a transverse electric polarization and a transverse magnetic polarization; by a second set of plural metasurfaces, forming corresponding phase-shifted 
While prior art, such as US 2019/0113885 to Arbabi et al. and US Pat. 9,739,918 to Arbabi et al. disclose using metasurfaces to perform various sorts of imaging, and while “Quantitative phase imaging in biomedicine” by Park et al. and “Quantitative Phase Imaging Techniques for the Study of Cell Pathophysiology: From Principles to Applications” by Lee et al. disclose examples of quantitative phase imaging, this prior art, when taken either alone or in combination, fails to disclose using metasurfaces as claimed above to generate a quantitative phase gradient image of an object in a quantitative phase gradient microscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2016/184571 to Wegmann et al. discloses a measuring method and arrangement for an imaging optical system that uses a computer generated hologram to assist with the measurement; and US 2010/0309457 to Cui et al. discloses a wavefront imaging sensor with lenses, polarizers, and Wollaston prisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 11, 2022